Citation Nr: 1209957	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a fractured left arm and hand.

2.  Entitlement to service connection for residuals of a fractured right arm.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hernia.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American  Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in September 2011.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that with the exception of some dental records and a copy of a pre-induction examination report, the Veteran's service treatment records are apparently not available.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Here, the RO has notified the Veteran of the missing records and invited him to submit alternate information supportive of his claims.  The case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46   (1996). 

Evidence supportive of the Veteran's claims includes written statements from the Veteran and his ex-wife, as well as the Veteran's testimony and that of his current wife.

With respect to the arm fracture residuals, the Veteran has stated that he broke his left arm while participating in a race as a member of the U.S. Air Force Track and Field Team, in 1974.  Records submitted by the Veteran verify that he participated with the team as a sprinter.  The Veteran and his wife testified that he broke his right arm playing basketball.  The statement by his ex-wife indicates that she transported the Veteran home from the hospital on each occasion that he broke his arms.  Notably, an undated news article indicates that the Veteran participated in a power lifting meet in Tempe, Arizona, and that he was the command post controller.  He related to the reporter that he started lifting weights after he broke his arm, to build his strength back up.  Additionally, the Veteran indicated in an October 2009 statement that he was seen at a VA hospital in Birmingham, Alabama in approximately 1993.

Both the Veteran and his ex-wife have described the difficulty he had with high blood pressure during service.  His ex-wife stated in August 2009 that the Veteran experienced hypertension in the early 1980s while they were stationed in Alaska; she indicated that he was provided medication that did not appear to help.  In a separate statement, the Veteran indicated that he had alarmingly high blood pressure during service and that he worked to maintain his weight.  

Regarding the claimed hernia, VA treatment records show that the Veteran underwent hernia repair in 2009.  At his hearing, he testified that he had a lump for some time before his wife could convince him to see a doctor.  

Finally, the Veteran and  his wife testified in 2011 that he had a sleep disorder.  The Veteran's wife stated that he stopped breathing while sleeping.

The Board notes that the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McClendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, the Board finds that the standards set forth in McLendon have been satisfied: There is evidence of a current disability, competent statements and testimony indicate that the Veteran had problems or experienced injury in service and suggest that he has experienced continuity of symptomatology since then (see Duenas v. Principi, 18 Vet. App. 512 (2004)), but there is insufficient evidence to decide this issues on appeal at present.  Therefore, the claims of entitlement to service connection should be remanded so that the Veteran may scheduled for a VA medical examination to obtain a nexus opinion. 

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Conduct a search for any available treatment records located at the Birmingham, Alabama VA Medical Center.  Any such records should be obtained and associated with the claims file.  

If VA is unable to secure the above referenced records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Schedule a VA orthopedic examination to determine the etiology of any currently present disability of the left arm and hand or right arm.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to review the statements made by the Veteran and his ex-wife regarding events in service.  

The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disabilities of the left arm and hand and the right arm, to include whether there are residuals of fracture.  With respect to any currently present disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such bilateral arm or left hand disability is related to any disease or injury in service.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

3.  Schedule a VA cardiology examination to determine the etiology of the Veteran's claimed hypertension.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to review the statements made by the Veteran and his ex-wife regarding events in service.  

The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that hypertension is related to any disease or injury in service.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

4.  Schedule a VA genitourinary examination to determine the etiology of the Veteran's claimed hernia.  The claims folder should be forwarded to the examiner for review.  

The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hernia is related to any disease or injury in service.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

5.  Schedule a VA respiratory examination to determine the etiology of the Veteran's claimed sleep disorder.  The claims folder should be forwarded to the examiner for review.  

The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has a sleep disorder, to include whether he has sleep apnea.  With respect to any currently present sleep disorder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such is related to any disease or injury in service.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

6.  Upon completion of the above, review the examination report for compliance with the Board's directives.  Any deficiency should be addressed prior to recertification to the Board.

7.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

8.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


